
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 303
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Royce,
			 Mr. Pence,
			 Mr. Fortenberry,
			 Mr. Wilson of South Carolina, and
			 Mr. Burton of Indiana) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Recognizing the growing threat that al
		  Qaeda and its affiliates in Africa, particularly al Shabaab and al Qaeda in the
		  Islamic Maghreb, pose to the United States and its allies and
		  interests.
	
	
		Whereas, on August 7, 1998, 229 people, including 12
			 United States citizens, were killed and another 5,000 people were injured
			 during simultaneous attacks against the United States Embassies in Nairobi,
			 Kenya, and Dar es Salaam, Tanzania;
		Whereas the 1998 East Africa Embassy attacks were the
			 first major terrorist attacks directed against United States interests by Osama
			 bin Laden and his al Qaeda network;
		Whereas al Qaeda, a designated foreign terrorist
			 organization pursuant to section 219 of the Immigration and Nationality Act and
			 specially designated global terrorist pursuant to section 1(b) of Executive
			 Order 13224, has since expressed its intention to expand in Africa, most
			 notably calling for jihad in Nigeria, Sudan, and Somalia;
		Whereas in September 2006, the Algerian radical Islamist
			 insurgent group, the Salafist Group for Preaching and Combat (GSPC), formally
			 merged with al Qaeda, renaming itself al Qaeda in the Islamic Maghreb (AQIM),
			 and has since claimed responsibility for more than a dozen deadly suicide
			 attacks in North Africa and across the Sahel;
		Whereas AQIM is now considered one of al Qaeda’s most
			 robust affiliates and is pursuing a sophisticated, global jihadist agenda,
			 including by targeting western interests and deploying fighters to Iraq;
		Whereas in December 2009, 3 West African men were
			 apprehended in Ghana and subsequently charged in a United States Federal Court
			 with conspiracy to commit narco-terrorism and provide support to a foreign
			 terrorist organization after attempting to broker a deal between AQIM and the
			 Revolutionary Armed Forces of Colombia for the transshipment of hundreds of
			 kilograms of cocaine into Spain;
		Whereas the radical Islamist al Shabaab insurgent group,
			 which emerged during the rise of the Union of Islamic Courts (UIC) in Somalia,
			 has pledged fealty to al Qaeda and has been designated a foreign terrorist
			 organization under section 219 of the Immigration and Nationality Act and as a
			 specially designated global terrorist under section 1(b) of Executive Order
			 13224;
		Whereas, on October 29, 2008, al Shabaab militants
			 launched 5 simultaneous suicide attacks in northern Somalia, including a
			 presidential palace, an Ethiopian consulate, and United Nations offices,
			 killing at least 28 people and signaling a clear tactical shift toward al
			 Qaeda;
		Whereas according to court documents, between September
			 2007 and October 2009, approximately 20 young men from the Minneapolis area
			 trained and ultimately fought with al Shabaab, and on March 11, 2009, Deputy
			 Director of Intelligence for the National Counterterrorism Center (NCTC),
			 Andrew Liepman, asserted, we are concerned that if Somali-American youth
			 can be motivated to engage in such activities overseas, [Shirwa] Ahmed’s fellow
			 travelers could return to the U.S. and engage in terrorist activities
			 here;
		Whereas al Shabaab was formally renamed Harakat al Shabaab
			 al-Mujahidin in 2009 to express its global jihadist aspirations, and is now
			 believed to include hundreds of foreign fighters;
		Whereas, on September 17, 2009, simultaneous suicide
			 attacks at the headquarters of the African Union Mission in Somalia (AMISOM)
			 killed over 30 peacekeepers, including the deputy commander General Juvenal
			 Niyoyunguruza;
		Whereas, on December 3, 2009, al Shabaab operatives
			 reportedly launched a suicide attack at a graduation ceremony for medical
			 students in Mogadishu, killing 24 people, including 3 ministers in the
			 Transitional Federal Government;
		Whereas, on December 23, 2009, the United Nations Security
			 Council in resolution 1907 (2009) demanded that all Member States, in
			 particular Eritrea, cease to arm, train, and equip armed groups, including al
			 Shabaab, that aim to destabilize the region, and in subsequent investigations
			 the United Nations Monitoring Group has reported that the Government of Eritrea
			 has continued to provide political, diplomatic, financial,
			 and—allegedly—military assistance to armed groups in Somalia in
			 violation of resolution 1844 (2008);
		Whereas in his February 2010 testimony before Congress,
			 Dennis C. Blair, Director of National Intelligence, warned that East
			 Africa-based al-Qa’ida leaders or al-Shabaab may elect to redirect to the
			 Homeland some of the Westerners, including North Americans, now training and
			 fighting in Somalia, and noted that al Shabaab’s ability to operate
			 continues to increase, as the group has assumed control over many local
			 revenue-generating structures including ports, airports, roads, and water
			 resources since taking over large portions of central and southern Somalia last
			 year;
		Whereas, on June 5, 2010, and again on July 21, 2010,
			 United States citizens reportedly attempting to travel from New York to Somalia
			 to join al Shabaab were arrested and charged with conspiracy to kill, maim, and
			 kidnap people outside the United States, and with providing material support to
			 al Shabaab, respectively;
		Whereas, on July 11, 2010, more than 70 people, including
			 1 United States citizen, who had gathered to watch the World Cup finals were
			 killed when simultaneous explosions tore through a rugby club and an Ethiopian
			 restaurant in Kampala, Uganda;
		Whereas al Shabaab has claimed responsibility for the
			 attacks in Uganda, which provides the majority of AMISOM forces, as an act of
			 revenge for Uganda’s involvement in Somalia, marking the first time the group
			 has conducted a successful attack outside Somali territory, and has threatened
			 attacks against Burundi, which has also contributed troops to AMISOM;
		Whereas the United States has already launched at least 7
			 military strikes against al Qaeda and al Shabaab targets in Somalia since early
			 2007, including a helicopter-borne commando raid that killed Saleh Ali Saleh
			 Nabhan, a prominent member of al Qaeda’s East Africa cell, on September 14,
			 2009;
		Whereas according to the African Union,
			 International terrorism … and all its evil manifestations around the
			 world and particularly in Africa, undermine the most cherished values and
			 fundamental principles of the 21st century, and The African
			 Union strongly condemns all acts and forms of terrorism in Africa and wherever
			 they may occur; and
		Whereas a number of African countries have engaged with
			 the United States in efforts to combat terrorism, deny terrorist sanctuary,
			 disrupt terrorist financing, and counter extremist ideologies through programs
			 such as the Tran-Sahara Counterterrorism Partnership (TSCTP) and the East
			 Africa Regional Security Initiative (EARSI), and through the efforts of the
			 Combined Joint Task Force–Horn of Africa (CJTF–HOA): Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the
			 growing threat that al Qaeda and its affiliates in Africa, particularly al
			 Shabaab and al Qaeda in the Islamic Maghreb, pose to the United States and its
			 allies and interests;
			(2)acknowledges the
			 commitment and cooperation of a number of governments and regional
			 organizations in Africa to deny safehaven to al Qaeda and its affiliates and
			 calls upon all governments to intensify their efforts toward that end;
			 and
			(3)calls upon the Administration to formulate
			 a comprehensive strategy, in cooperation with all relevant stakeholders in the
			 United States Government and its African partners, to—
				(A)confront the growing regional and global
			 threat posed by al Qaeda and its affiliates in Africa;
				(B)prevent the spread of violent Islamist
			 extremism;
				(C)disrupt the operations of extremist
			 networks; and
				(D)deny safehaven to extremist groups in
			 Africa.
				
